Exhibit 10.1

THIS PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR
INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
REGISTRATION OF THE RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.

PROMISSORY NOTE

May 1, 2020

Principal Amount: $2,295,000

Kaleyra, Inc., f.k.a. GigCapital, Inc., a Delaware corporation (the “Maker”),
promises to pay to the order of Cowen Investments II LLC, or its registered
assigns or successors in interest (the “Payee”), or order, the principal sum of
up to two million two hundred ninety five thousand dollars ($2,295,000) in
lawful money of the United States of America, on the terms and conditions
described below from the date hereof (the “Issuance Date”). All payments on this
Promissory Note (the “Note”) shall be made by check or wire transfer of
immediately available funds or as otherwise determined by the Maker to such
account as the Payee may from time to time designate by written notice in
accordance with the provisions of this Note.

1.    Principal. The principal balance of this Note shall be payable by the
Maker on May 1, 2023 (the “Maturity Date”). Pursuant to the provisions of
Section 4 hereof, the unpaid principal balance may be prepaid at any time, at
the election of the Maker. Under no circumstances shall any individual,
including but not limited to any executive officer, director, employee or
stockholder of the Maker, be obligated personally for any obligations or
liabilities of the Maker hereunder.

2.    Interest. Subject to the provisions of Sections 4 and 10 hereof, interest
shall accrue on the unpaid principal balance of this Note at the rate of five
percent (5%) per annum from the Issuance Date. Interest shall be payable by the
Maker in arrears to the Payee on March 15, June 15, September 15 and December 15
of each year while this Note remains outstanding (each, an “Interest Payment
Date”). The first Interest Payment Date shall be June 15, 2020.

3.    Optional Conversion.

(a)     At the option of the Payee, at any time prior to payment in full of the
unpaid principal balance of this Note, the Payee may elect to convert all or any
portion of the unpaid principal balance of this Note into a number of shares of
common stock of the Maker (the “Common Stock”) equal to: (i) the portion of the
unpaid principal amount of the Note being converted pursuant to this Section 3,
divided by (ii) $7.5700 (the “Conversion Price”).

(b)     Upon any complete or partial conversion of the unpaid principal amount
of this Note (i) such unpaid principal amount shall be so converted and such
converted portion of this Note shall be deemed to have been fully paid and
satisfied, (ii) the Payee shall surrender and deliver this Note, duly endorsed,
to the Maker or such other address which the Maker shall designate against
delivery of the Common Stock, (iii) the Maker shall promptly deliver a new duly
executed Note to the Payee in the principal amount that remains outstanding, if
any, after any such conversion and (iv) in exchange for all or any portion of
the surrendered Note described in Section 3(a), the Maker shall deliver to
Payee, at the option of the Maker: (A) the Common Stock, which shall bear such
legends as are required, in the opinion of counsel to the Maker or by any other
agreement between the Maker and the Payee and applicable state and federal
securities laws, (B) an amount in cash equal to the product of (x) the number of
shares of Common Stock to be delivered, multiplied by (y) the closing price for
the Common Stock on the trading day that notice of conversion was delivered to
the Maker (the “Cash Conversion Amount”), or (C) a combination of Common Stock
and cash equal to the Cash Conversion Amount. If the date on which the Payee
chooses to exercise this right in accordance with the provisions of Section 3
hereof (the “Conversion Date”) occurs on the same day as an Interest Payment
Date, the Maker shall also pay the Payee a fee in the amount equal to the
interest that would have become due and payable pursuant to Section 2 hereof on
the relevant Interest Payment Date.

 

1



--------------------------------------------------------------------------------

(c)     Upon exercise of this conversion, the Maker shall promptly (but in no
event later than two business days after the Conversion Date), upon the request
of the Payee, credit such aggregate number of shares of Common Stock to which
the Payee is entitled pursuant to such exercise to the Payee’s or its designee’s
balance account with The Depository Trust Company (“DTC”) through its Deposit
Withdrawal Agent Commission system, or if the Maker’s transfer agent is not
participating in the Fast Automated Securities Transfer Program (the “FAST
Program”) or if the certificates are required to bear a legend regarding
restriction on transferability, issue and dispatch by overnight courier, a
certificate, registered in the Maker’s share register in the name of the Payee
or its designee, for the number of shares of Common Stock to which the Payee is
entitled pursuant to such exercise. The Payee, or any natural person or legal
entity permissibly so designated by the Payee to receive the shares of Common
Stock, shall be deemed to have become the holder of record of such shares of
Common Stock as of the Conversion Date, irrespective of the date such shares of
Common Stock are credited to the Payee’s DTC account or the date of delivery of
the certificates evidencing such shares of Common Stock, as the case may be.

(d)     If by the close of the second business day after the Conversion Date,
the Maker fails to deliver to the Payee a certificate representing the required
number of shares of Common Stock in the manner required pursuant to Section 3(c)
hereof or fails to credit the Payee’s balance account with DTC for such number
of shares of Common Stock to which the Payee is entitled, and if after such
second business day and prior to the receipt of such shares of Common Stock, the
Payee purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Payee of shares which the
Payee anticipated receiving upon such exercise (a “Buy-In”), then the Maker
shall, within two business days after the Payee’s request and in the Payee’s
sole discretion, either (i) pay in cash to the Payee an amount equal to the
Payee’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased, at which point the Maker’s obligation to
deliver such certificate (and to issue such shares of Common Stock) shall
terminate or (ii) promptly honor its obligation to deliver to the Payee a
certificate or certificates representing such shares of Common Stock and pay
cash to the Payee in an amount equal to the excess (if any) of Payee’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased in the Buy-In over the product of (A) the number of
shares of Common Stock purchased in the Buy-In, times (B) the closing price of a
share of Common Stock on the Conversion Date.

(e)     In connection with the conversion of all or any portion of the unpaid
principal balance of this Note into Common Stock, neither the Maker nor any
person acting on its behalf will take any action which would result in the
Common Stock being exchanged by the Maker other than with the Maker’s existing
security holders exclusively where no commission or other remuneration is paid
or given directly or indirectly for soliciting such exchange.

(f)     The Maker shall pay any and all issue and other taxes that may be
payable with respect to any issue or delivery of the Common Stock and/or cash
upon conversion of this Note pursuant hereto; provided, however, that the Payee
shall pay any transfer taxes resulting from any transfer requested by the Payee
in connection with any such conversion.

(g)     Notwithstanding anything herein to the contrary, the Maker shall not
effect any conversion of this Note, and the Payee shall not have the right to
convert any portion of this Note, to the extent that, the Payee (together with
the Payee’s affiliates, and any other person whose beneficial ownership of
Common Stock would be aggregated with the Payee’s for purposes of Section 13(d)
or Section 16 of the United States Exchange Act of 1934, as amended (the
“Exchange Act”) and the applicable regulations of the Commission, including any
“group” of which the Payee is a member (the foregoing, the “Attribution
Parties”)) would beneficially own a number of shares of Common Stock in excess
of the Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Payee and its Attribution Parties shall include the number of shares of
Common Stock issuable upon conversion of this Note, but shall exclude the number
of shares of Common Stock which are issuable upon exercise or conversion of the
unexercised or unconverted portion of any other securities of the Maker
(including any warrants) beneficially owned by the Payee or any of its
Attribution Parties that are subject to a limitation on conversion or exercise
similar to the limitation contained herein. For purposes of this

 

2



--------------------------------------------------------------------------------

Section 3(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the applicable regulations of the
Commission. In addition, for purposes hereof, “group” has the meaning set forth
in Section 13(d) of the Exchange Act and the applicable regulations of the
Commission. For purposes of this Section 3(d), in determining the number of
outstanding shares of Common Stock, the Payee may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (A) the Maker’s most recent periodic or annual filing with the
Commission, as the case may be, (B) a more recent public announcement by the
Maker that is filed with the Commission, or (C) a more recent notice by the
Maker or the Maker’s transfer agent to the Payee setting forth the number of
shares of Common Stock then outstanding. Upon the written request of the Payee
(which may be by email), the Maker shall, within three (3) business days,
confirm in writing to the Payee (which may be via email) the number of shares of
Common Stock then outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to any actual conversion or
exercise of securities of the Maker, including shares of Common Stock, by the
Payee or its Attribution Parties since the date as of which such number of
outstanding shares of Common Stock was last publicly reported or confirmed to
the Payee. The “Beneficial Ownership Limitation” shall initially be 4.99% of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock pursuant to Section 3(b) hereof. The
Maker shall be entitled to rely on representations made to it by the Payee
regarding its Beneficial Ownership Limitation.

(h)     Notwithstanding the foregoing, by written notice to the Maker, which
will not be effective until the sixty-first (61st) day after such notice is
delivered to the Maker, the Payee may reset the Beneficial Ownership Limitation
percentage to a higher or lower percentage, not to exceed 19.9% of the number of
shares of the Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock pursuant to Section 3(b) hereof. Upon such a
change by the Payee of the Beneficial Ownership Limitation, the Beneficial
Ownership Limitation may not be further amended by the Payee without first
providing the minimum notice required by Section 3(e) hereof. Notwithstanding
the foregoing, at any time following notice of a Fundamental Change, the Payee
may waive and/or change the Beneficial Ownership Limitation effective
immediately upon written notice to the Maker and may reinstitute the Beneficial
Ownership Limitation at any time thereafter effective immediately upon written
notice to the Maker.

4.    Optional Redemption and Interest Rate Adjustment.

(a)     Optional Redemption. At the option of the Maker, at any time prior to
payment in full of the unpaid principal balance of this Note, the Maker may
elect to redeem: (i) the unpaid principal balance of this Note, or (ii) a
portion thereof, together with any accrued but unpaid interest (the “Redemption
Amount”). At least twenty (20) days before the date on which the Maker elects to
redeem in accordance with the provisions of this Section 4 (the “Redemption
Date”), the Maker shall give the Payee written notice of its intention to
exercise this right. On the Redemption Date, the Maker shall repay to the Payee
the Redemption Amount.

(b)     Interest Rate Adjustment. Subject to the provisions of Section 10
hereof, in the event that any portion of this Note is redeemed prior to May 1,
2021, all previously paid and accrued and unpaid interest on this Note from the
Issuance Date to the Redemption Date shall be recalculated at the time of
prepayment as if Section 2 of this Note was amended to replace “five percent
(5%)” with “three percent (3%)” and the excess interest shall be deducted from
the Redemption Amount. In the event that any portion of this Note is redeemed
prior to May 1,2022, all previously paid and accrued and unpaid interest on this
Note from the Issuance Date to the Redemption Date shall be recalculated at the
time of prepayment as if Section 2 of this Note was amended to replace “five
percent (5%)” with “four percent (4%)” and the excess interest shall be deducted
from the Redemption Amount.

5.    Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges, the accrued but unpaid interest and finally to the
reduction of the unpaid principal balance of this Note.

 

3



--------------------------------------------------------------------------------

6.    Reservation of Underlying Shares.

(a)    Reservation. So long as this Note remains outstanding, the Maker
covenants and agrees that at all times the Maker shall reserve and keep
available for the Payee out of its authorized and unissued shares of Common
Stock, free from pre-emptive rights or any other actual contingent purchase
rights of persons other than the Payee, one hundred percent (100%) of the
maximum number of shares of Common Stock issuable upon conversion of this Note
(the “Underlying Shares”). Any shares of Common Stock issued to the Payee upon
conversion of this Note shall be subject to the provisions of the registration
rights agreement, dated May 1, 2020, between the Maker and the Payee, regarding
the ownership of Registrable Securities as defined therein.

7.    Fundamental Change. Upon the occurrence of: (i) a Change of Control,
(ii) the sale of all or substantially all the assets of the Maker (determined on
a consolidated basis) to another person or group or (iii) the approval by the
stockholders of the Maker of a plan of liquidation or dissolution or other
insolvency event (each event described in (i) to (iii) above, a “Fundamental
Change”), the Maker shall repurchase this Note at a price equal to: (i) the
principal amount of this Note that remains unpaid plus any accrued but unpaid
interest up to the date of repurchase (the “Repurchase Price”) within five
(5) days of such Fundamental Change. At least twenty (20) days prior to the
relevant Fundamental Change, the Maker shall deliver written notice to the Payee
describing in reasonable detail the terms of such Fundamental Change.

For the purposes of this Section 7, a “Change of Control” will occur (i) if any
person or group of persons (other than the Maker or the Payee or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Maker or the Payee) becomes the beneficial owner, directly or
indirectly, of securities possessing the power to direct or cause the direction
of the management and policies of the Maker, whether through the ownership of
capital stock, by contract or otherwise, or (ii) upon the consummation of any
transaction (including, without limitation, any merger or consolidation) the
result of which is that any person or any group (other than one or more of the
Maker’s Subsidiaries) becomes the beneficial owner, directly or indirectly, of
more than fifty percent (50%) of the voting stock of the Maker, measured by
voting power rather than number of shares.

8.    Negative Pledge. The Maker will not, and will not permit any other member
of the Group to, create, assume or permit to subsist any security interest over
any of the Maker’s properties or assets, including, without limitation, the
issued share capital of any direct Subsidiary of the Maker, other than a
Permitted Security Interest.

For the purposes of this Section 8:

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ability to exercise voting power, by contract or otherwise.
“controlling” and “controlled” have meanings correlative thereto.

“Existing OpCo Facility Agreements” means:

 

Lender    Maturity      Company of the Group  

UniCredit S.p.A. (Line A Tranche 1)

     January 2023        Kaleyra S.p.A.  

UniCredit S.p.A. (Line A Tranche 2)

     May 2023        Kaleyra S.p.A.  

UniCredit S.p.A. (Line B)

     November 2023        Kaleyra S.p.A.  

UniCredit S.p.A. (Line C)

     February 2023        Kaleyra S.p.A.  

Intesa Sanpaolo S.p.A. (Line 1)

     October 2021        Kaleyra S.p.A.  

Intesa Sanpaolo S.p.A. (Line 2)

     October 2023        Kaleyra S.p.A.  

Ubi Banca S.p.A. (Line 1)

     February 2021        Kaleyra S.p.A.  

Ubi Banca S.p.A. (Line 2)

     April 2021        Kaleyra S.p.A.  

Monte dei Paschi di Siena S.p.A. (Line 1)

     April 2022        Kaleyra S.p.A.  

Monte dei Paschi di Siena S.p.A. (Line 2)

     June 2023        Kaleyra S.p.A.  

Banco Popolare di Milano S.p.A. (Line 1)

     June 2023        Kaleyra S.p.A.  

 

4



--------------------------------------------------------------------------------

Banco Popolare di Milano S.p.A. (Line 2)

     March 2024        Kaleyra S.p.A.  

Intesa Sanpaolo S.p.A..

     Revolving        Buc Mobile Inc.  

Simest 1

     December 2022        Kaleyra S.p.A.  

Simest 2

     December 2022        Kaleyra S.p.A.  

Simest 3

     December 2022        Kaleyra S.p.A.  

Finlombarda S.p.A.

     December 2020        Kaleyra S.p.A.  

“Existing OpCo Lender” means any lender under the Existing OpCo Facility
Agreements.

“Group” means the Maker and any of its Subsidiaries for the time being.

“Permitted Security Interest” means: (i) any security interest created over the
issued share capital of any Subsidiary of the Maker by such Subsidiary in favor
of an Existing OpCo Lender in connection with any Existing OpCo Facility
Agreement or in favor of any Lender which replaces any Existing OpCo Lender
pursuant to a refinancing of, or assignment of such Existing OpCo Lender’s
rights under, any Existing OpCo Facility Agreement; (ii) any lien arising by
operating of law and in the ordinary course of business; (iii) any security for
taxes not assessed or, if assessed, not yet due and payable, or being contested
in good faith by appropriate proceedings; and (iv) any security, the creation of
which has been expressly approved by the Maker, the Payee and Chardan Capital
Markets, LLC.

“Subsidiary” means, with respect to any person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the part in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with U.S. GAAP as of such date, as well as any other
corporation, limited liability company, partnership association or other entity
(i) of which securities or other ownership interest representing more than
50 percent (50%) of the equity or more than 50% of the ordinary voting power or,
in the case of a partnership, more than fifty percent (50%) of the general
partnership interests are, as of such date, owned, controlled or held, or
(ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

9.    Events of Default. Without limitation, the following shall constitute an
event of default (“Event of Default”):

(a)    Failure to Make Required Payments. Failure by the Maker to pay: (i) the
principal amount of this Note within five (5) business days when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise, or (ii) the interest due or any fee or any
other amount (other than an amount referred to in clause (i) hereof) pursuant to
this Note when and as the same shall become due and payable and such failure
shall continue unremedied for a period of five (5) business days.

(b)    Failure to Register Underlying Shares. Failure by the Maker to register
the Underlying Shares, pursuant to the registration rights agreement between the
Maker and the Payee, dated May 1, 2020, by preparing and filing a resale
registration statement or similar document in compliance with the requirements
of the Securities Act.

(c)    Termination of Trading. The termination or suspension for a period of
more than five (5) consecutive business days of trading of the Common Stock into
which this Note may be converted.

(d)    Breach of Covenants. Failure by the Maker in the due performance or
observance of any covenant or agreement contained in this Note and such failure
shall continue unremedied for a period of fifteen (15) business days after the
Maker first becomes aware of such failure.

(e)    Cross-Default. Failure by the Maker in the due performance or observance
of any covenant or agreement contained in: (i) the settlement agreement and
release, dated as of April 15, 2020, by and among the Maker, the Payee and
Chardan Capital Markets, LLC (the “Settlement Agreement”), or (ii) the amended
and restated unsecured promissory note of $261,015.57, the amended and restated
unsecured promissory note

 

5



--------------------------------------------------------------------------------

of $181,568.21 and the amended and restated unsecured promissory note of
$394,410.51 (collectively, the “Promissory Notes”), dated December 13, 2019,
between the Maker and Cowen Investments II, LLC, and such failure shall continue
unremedied for a period of fifteen (15) business days after the Maker first
becomes aware of such failure.

(f)    Voluntary Bankruptcy, Etc. The commencement by the Maker of a voluntary
case under any applicable bankruptcy, insolvency, reorganization, rehabilitation
or other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of the Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of the Maker generally to pay its debts as such debts become due, or
the taking of corporate action by the Maker in furtherance of any of the
foregoing.

(g)    Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by
a court having jurisdiction in the premises in respect of the Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Maker or for any substantial part of
its property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive days.

(h)    Material Adverse Judgment. The entry of a final judgment or judgments for
the payment of money aggregating in excess of $50,000,000 are rendered against
the Maker and which judgment is not, within thirty (30) days of when due
pursuant to the terms of such judgement, or within any applicable grace period,
bonded, discharged, settled or stayed pending appeal, or are not discharged
within ten (10) days after the expiration of such stay; provided, however, any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $50,000,000 amount set forth
above so long as the Maker provides to the Payee a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Payee) to the effect that such judgment is covered by
insurance or an indemnity and the Maker will receive the proceeds of such
insurance or indemnity within ten (10) days of the issuance of such judgment.

(i)    Misrepresentation. Any representation or warranty made in writing by or
on behalf of the Maker in this Note or the Settlement Agreement proves to have
been false or incorrect in any material respect on the date as of which made.

(j)    Repudiation and Rescission of Agreements. The Maker (or any other
relevant party) rescinds or purports to rescind or repudiates or purports to
repudiate the Settlement Agreement, this Note or any other relevant document or
evidences an intention to rescind or repudiate the Settlement Agreement, this
Note or any other relevant document.

(k)    Disposal of Assets. The Maker disposes (either in a single transaction or
in a series of transactions and whether related or not) of all or a material
part of its properties or assets which has or is reasonably likely to have a
Material Adverse Effect.

For the purposes of this Section 9:

“Group” means the Maker and any of its Subsidiaries for the time being.

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, affairs, financial condition, assets or properties of the Group
taken as a whole, or (ii) the ability of the, taken as a whole, to perform their
respective obligations under this Note or the Settlement Agreement, or (iii) the
validity or enforceability of this Note or the Settlement Agreement.

10.    Remedies.

(a)    Acceleration. Upon and at any time after the occurrence of an Event of
Default which is continuing, the Payee may, at its discretion and by notice to
the Maker : (i) declare that all or part of the unpaid principal balance of this
Note, and all other sums payable with regard to this Note (including, without

 

6



--------------------------------------------------------------------------------

limitation, interest accrued thereon at the Default Rate (as defined below))
immediately due and payable, whereon they shall become immediately due and
payable; and/or (ii) declare that all or part of the unpaid principal balance of
this Note be payable on demand, whereupon it shall immediately become payable on
demand by the Payee; and/or (iii) exercise any of its rights, remedies, powers
or discretions under this Note and/or the Settlement Agreement.

(b)    Default Interest. Upon the occurrence of an Event of Default which is
continuing, the interest on this Note shall automatically and immediately accrue
on the unpaid principal balance of this Note at the rate of eight and one-half
percent (8.5%) per annum (the “Default Rate”).

11.    Waivers. The Maker and all endorsers and guarantors of, and sureties for,
this Note waive presentment for payment, demand, notice of dishonor, protest,
and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by the Payee under the terms of this
Note, and all benefits that might accrue to the Maker by virtue of any present
or future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and the Maker agrees that any
real estate that may be levied upon pursuant to a judgment obtained by virtue
hereof or any writ of execution issued hereon, may be sold upon any such writ in
whole or in part in any order desired by the Payee.

12.    Unconditional Liability. The Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by the Payee, and consents to any and
all extensions of time, renewals, waivers, or modifications that may be granted
by the Payee with respect to the payment or other provisions of this Note, and
agrees that additional makers, endorsers, guarantors, or sureties may become
parties hereto without notice to the Maker or affecting the Maker’s liability
hereunder.

13.    Notices. All notices, statements or other documents which are required or
contemplated by this Note shall be made in writing and delivered: (i) personally
or sent by first class registered or certified mail, overnight courier service
or facsimile or electronic transmission to the address designated in writing,
(ii) by facsimile to the number most recently provided to such party or such
other address or fax number as may be designated in writing by such party or
(iii) by electronic mail, to the electronic mail address most recently provided
to such party or such other electronic mail address as may be designated in
writing by such party. Any notice or other communication so transmitted shall be
deemed to have been given on the day of delivery, if delivered personally, on
the business day following receipt of written confirmation, if sent by facsimile
or electronic transmission, one (1) business day after delivery to an overnight
courier service or five (5) days after mailing if sent by mail.

14.    Governing Law. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.

15.    Jurisdiction. The Maker irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Payee in any way relating to this Note in any forum other
than the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Note shall affect any right that
the Payee may otherwise have to bring any action or proceeding relating to this
Note against the Maker or its properties in the courts of any jurisdiction.

 

7



--------------------------------------------------------------------------------

16.    Venue. The Maker irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Note in any court referred to in Section 15 herein. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

17. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS NOTE OR ANY OTHER OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS NOTE BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

17.    Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

18.    Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.

19.    Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void; provided,
however, that the foregoing shall not apply to an affiliate of the Payee who
agrees to be bound to the terms of this Note.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker, intending to be legally bound hereby, has caused
this Note to be duly executed by the undersigned as of the day and year first
above written.

 

KALEYRA, INC.

/s/ Dario Calogero

Dario Calogero, CEO and President

 

9